7/20/2019                                    Culver Document
                         Case 7:17-cv-08654-KMK     City : Slaying Suspect
                                                                     48-3Sought
                                                                           Filed- Los Angeles TimesPage 1 of 1
                                                                                    07/20/19



                                                                             ADVERTISEMENT




                                                                                                    GREENIES Original Petite Natural Dental
                                                                                                    Dog Treats, 36 oz. Pack (60 Treats)
                                                                                                                   3,559 Amazon.com customer reviews


                                                                                                    “I tried these Greenies... And after about a week of
                                                                                                    having one each day, her breath has improved 100%”




   Culver City : Slaying Suspect Sought
   APRIL 30, 1992
   12 AM


   Glendale Police are seeking assistance in finding an alleged Culver City gang member suspected of fatally stabbing a Glendale youth
   at a dance last September.


   Detective Robert Masucci said Alain Montilla Francisco, 17, was identified by witnesses as the youth who stabbed Lysander Luis
   Gonzalez, 19, in the bathroom of the Glendale Masonic Temple on Sept. 20 while Gonzalez was trying to break up a fight.


   Since then, however, efforts to locate Francisco in the United States, Canada or his native Philippines have been unsuccessful, and
   police said they think he is in hiding in California.


   Police recently obtained court permission to release Francisco’s name and photograph to the media in the hope of receiving tips
                                                                                                                               Log Inas

   to his whereabouts. Until then, his name had been kept confidential because he is a juvenile.




     By continuing to use our site, you agree to our Terms of Service and Privacy Policy. You can
     learn more about how we use cookies by reviewing our Privacy Policy. Close




https://www.latimes.com/archives/la-xpm-1992-04-30-we-2122-story.html                                                                                      1/4
